Citation Nr: 0818403	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  01-06 846 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date earlier than March 27, 2000, 
for service connection for post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Jenny Y. Twyford, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The veteran served on active duty from July 1964 to July 1967 
and from April 1969 to January 1977.  

By its decision of August 1, 2005, the Board of Veterans' 
Appeals (Board) denied entitlement of the veteran to an 
effective date earlier than March 27, 2000, for service 
connection for post-traumatic stress disorder (PTSD), to 
include the question of whether there was clear and 
unmistakable error (CUE) in a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
entered in April 1983.  An appeal of the aforementioned Board 
decision was thereafter taken to the United States Court of 
Appeals for Veterans Claims (Court) and by its memorandum 
decision of August 2007, the Court determined that the Board 
had erred in adjudicating the CUE claim, without first 
permitting the RO to adjudicate the CUE claim advanced.  To 
afford the RO the initial opportunity to review the CUE 
claim, the Court vacated the Board's decision and remanded 
the matter to the Board for its remand to the RO for initial 
consideration of the CUE claim.  

The appeal is REMANDED to the RO via the VA's Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the appellant if further action is required on his part.


REMAND

As mandated by the Court, RO action for its initial 
consideration of the veteran's CUE claim as to an April 1983 
decision of the RO, denying entitlement to service connection 
for a psychiatric disorder, is required.  Adjudication of 
this raised issue is necessary to permit the RO to properly 
and fully consider the veteran's claim for an effective date 
earlier than March 27, 2000, for service connection for post-
traumatic stress disorder.  

Accordingly, this case is REMANDED for the following actions:

The RO should, upon completion of any 
indicated development, undertake initial 
adjudication of the CUE claim advanced as 
to an RO decision in April 1983 in which 
entitlement of the veteran to service 
connection for a psychiatric disorder was 
denied.  It is noted that such issue 
arises in the context of the veteran's 
claim for an earlier effective date for a 
grant of service connection for PTSD and, 
following the RO's adjudication of the 
CUE claim set forth, readjudication of 
the earlier effective date matter should 
then also be undertaken.  If any benefit 
sought on appeal remains denied, the 
veteran and his attorney should be 
provided with a supplemental statement of 
the case, which should contain notice of 
all relevant actions taken on the claim 
for benefits, and set forth all pertinent 
evidence and governing law and 
regulations.  An appropriate period of 
time should then be allowed for a 
response, before the record is returned 
to the Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this remand is to obtain additional procedural 
development.  No inference should be 
drawn regarding the final disposition of the claim in 
question as a result of this
action.



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



